Citation Nr: 0831274	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina, which increased the evaluation of the 
veteran's PTSD from 30 percent to 50 percent, effective July 
2004.

The veteran filed for service connection for a low back 
disorder in 1977, which a December 1977 rating decision 
denied.  As he did not appeal the decision, it became final, 
a fact which a February 1985 letter informed him of, and his 
appeal rights.  In December 2007, the RO received a letter 
from the veteran's senator, which transmitted a copy of the 
February 1985 letter.  The senator did not transmit any other 
correspondence from the veteran.  The RO informed the senator 
of the status of the veteran's current appeal.  The Board 
does not deem the correspondence an informal claim, as it 
does not address any particular benefit.  This is especially 
so in light of the fact he applied to reopen the claim in 
February 2005.  A January 2006 rating decision determined new 
and material evidence was not received to reopen it, and he 
was informed of that decision.  There is no record he appeal 
the January 2006 decision.  As a result, there is no claim to 
refer.

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment which reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question. The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran via correspondence dated in August 2004 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and how disability 
evaluations and effective dates are determined.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The only part of the 
requisite notice not addressed were the specific rating 
criteria applicable to PTSD.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).
Notice of the applicable rating criteria was provided by the 
rating decision and statement of the case, which specifically 
informed the veteran of the basis for an increased rating.  
Thus, the Board finds that any prejudice from the omission 
was cured and rendered harmless, as he had a meaningful 
opportunity to participate in the adjudication of his claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated on a de novo basis 
in a February 2007 Supplemental Statement of the Case.  
Because the veteran has actual notice of the rating criteria, 
and because the claim has been readjudicated, no prejudice 
exists.  There is no evidence of any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an October 1992 rating decision granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating, effective June 1992.  The 
veteran's current claim was received by the RO in July 2004.  
He did not specify any particular area where his 
symptomatology has increased.

The applicable rating criteria provide that, PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The medical evidence of record shows the veteran's PTSD to 
more nearly approximate the 50 percent rating, as the 
findings on examinations do not show his social and 
industrial impairment to meet or approximate the higher, 70 
percent rating.  38 C.F.R. § 4.7.  Interestingly, the 
September 2004 VA examination report---and other medical 
entries of record, note the veteran was not receiving any 
type treatment or taking any medication for his PTSD 
symptoms.  He told the examiner that he had not worked since 
1999, when he was fired by the New York Department of 
Corrections for absenteeism.  He added that he experienced 
difficulty adapting at all of the jobs he had held.  He 
reported nervousness, did not go out at night, he did not 
like people being behind him, and that he experienced poor 
sleep two nights a week.  He denied any other vegetative 
symptoms.

The veteran reported a history of two prior suicide attempts 
but none since 1994, and he denied any current ideation, 
intent, or plan.  He also reported nightmares, but did not 
provide a specific frequency of occurrence, only "it comes 
and goes, it is not every night."  His social activities 
were limited, as his interest in them had declined.  He 
reported no friends, feeling detached from others, and having 
difficulty sustaining relationships at work and at home.  The 
Iraq war reportedly exacerbated his symptoms.  He quit 
drinking five years ago. 

Mental status examination revealed the veteran to have good 
grooming and personal hygiene, and he was alert and 
cooperative.  Eye contact, mannerisms, and facial expressions 
were within normal limits.  Quality of mood was dysthymic 
with full affect.  The examiner noted the veteran to have 
constricted effect, and speech was normal in productivity, 
monotone, and tone, and was comprehensible.  Thought 
processes were within normal limits, but he was very 
irritable.  No disruption in attention or concentration was 
noted.  The examiner rendered an Axis I diagnosis of PTSD, 
and assessed Axis V, Global Assessment of Functioning (GAF) 
as 55.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
A score of 55 is in the GAF range of 51 to 60, which is 
indicative of moderate symptoms.  See DSM-IV, p. 47.  The 
examiner noted that, while the veteran's symptoms produced 
difficulty in his employment, they did not preclude 
employment.

VA outpatient records during the interim between the 2004 and 
2006 examination note the veteran had consciously eschewed 
medication to address his symptoms.  They also note his 
continued limited social interaction, in that he had few if 
any friends, and he did not attend church.  As noted in the 
examination report, his marriage to the same wife is of 40 
years' duration, and he has three children, but his 
relationship with them is distant.

A December 2006 VA examination report notes the veteran's 
report that his symptoms had increased in severity.  He told 
the examiner that he was more withdrawn, and his sleep was 
worse, as he had difficulty falling asleep, and his sleep was 
interrupted.  He reported experiencing nightly nightmares, 
intrusive thoughts, being hypervigilant, short-tempered, and 
uncomfortable in crowds.  He denied avoiding television 
programs about combat or the current war.  He took medication 
for sleep which did provide some relief.  The veteran 
attended to all of his activities of daily living, was still 
married and lived with his wife, was not seeking employment, 
and he watched television a lot.  He reported last working 
eight years previously, and that he was not looking for work.

The examiner noted the veteran as alert times three, 
cooperative, and he was appropriately dressed.  He answered 
questions but did not volunteer much information.  There were 
no loose associations, flight of ideas, bizarre motor 
movements, or tics.  His mood was subdued, and his affect was 
appropriate.  He denied any homicidal or suicidal ideation or 
intent, and there was no impairment in thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  His memory, both 
remote and recent, appeared good, and insight and judgment 
appeared adequate, as was his intellectual capacity.  The 
examiner assessed the GAF as 55.

The two examination reports set forth above show the 
veteran's PTSD to meet or more nearly approximate the 50 
percent rating.  38 C.F.R. § 4.7.  The findings at those 
examinations show the veteran's social and industrial 
impairment does not meet the criteria for a 70 percent 
rating.  While his extra-familial social relationships are 
limited, if not non-existent, he still maintains family 
relationships with his wife and children-although strained 
and distant.  A September 2006 outpatient entry notes the 
veteran was close to a brother who lived in New York.  These 
records also note the veteran's agreement to try Trazadone 
for his symptoms.  January 2007 outpatient records also note 
the veteran's treatment for insomnia, for which examiners did 
not attribute all of it to his PTSD symptoms.  This treatment 
was also secondary to the veteran's neurological treatment 
for his service-connected headaches, which are secondary to a 
head injury incurred in service.

The additional evidence submitted by the veteran under waiver 
include private treatment records of Goldsboro Psychiatric 
clinic, and they cover the period June to December 2007.  
These charts contain very little narrative, but do note the 
veteran's reported symptoms.  The Board notes that, at the 
initial visit in June 2007, the examiner assessed the 
veteran's GAF as 35, which is in the range of 31-40 and is 
indicative of major impairment in several areas, or some 
impairment in reality testing or communication.  See DSM-IV, 
p. 47.  This low GAF notwithstanding, the symptoms noted on 
the form reflect no more serious symptoms than those reported 
at the VA examination.  For example, the veteran still denied 
panic attacks, reported limited socialization, forgetfulness, 
and difficulty concentrating.  The examiner also noted the 
veteran reported "hears name" one to two times a month, a 
symptom not reported at the VA examinations, as he denied 
visual or audio hallucinations.  The June 2007 assessment 
notes the veteran had started taking medication, as 
Trazadone, Klonopin, and Wellbutrin are noted.  The July 2007 
visit notes the veteran was no longer hearing his name, and 
his GAF was 40.  Between July and December 2007, his GAF 
vacillated between 45 and 55.

While the Board must consider and weigh the GAF scores of 
record, especially in light of the fact they were assigned by 
a medical professional, see Colvin v. Derwinski, 1 Vet. App. 
171 (1991), GAFs are still but one factor to be considered 
with all of the probative medical evidence of record.  See 
Mauehan, 16 Vet. App. 436.  There also is the matter that the 
Board notes the veteran's records note his sleep is also 
disrupted by back pain due to a nonservice-connected back 
disorder.  The Goldsboro Clinic records also note this 
factor.  ("Back pain keeps him awake.")

Overall, while the probative medical evidence of record shows 
the veteran to have significant impairment, it is not 
secondary to symptomatology included in the 70 percent 
criteria.  The Board notes the Court's guidance that the PTSD 
rating criteria is not a matter of "bean counting" of 
symptoms, and it is the impact of a veteran's symptomatology 
that is controlling.  Mauehan, 16 Vet. App. at 442.  
Nonetheless, the rating criteria specifically provide that 
the impact must be "due to" the listed symptomatology.  
There is no evidence of psychotic symptoms, impaired impulse 
control, spatial disorientation, violence, suicidal ideation, 
or the loss of the ability to function independently, to name 
some of absent generating symptomatology.  A VA neurological 
examination report notes the veteran drove the two-hour trip 
to the medical facility alone.  He also does chores around 
the house.  He has not completely lost the ability to form 
and maintain relationships, and while his relationships are 
strained, he and his wife had a rough accommodation with each 
other, and he maintained a close relationship with a brother.

Thus, overall, the Board finds the veteran's PTSD more nearly 
approximates a 50 percent rating.  38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411.  The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER


Entitlement to a rating higher than 50 percent for PTSD is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


